DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are rejected.  Examiner acknowledges Applicant’s amendments to claims 1, 2, 9 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurzburger U.S. Patent No. 2,693,374.

With regard to claim 1, and as seen in Figure 10, Wurzburger ‘374 discloses a mechanical joint restraint comprising:
a one-piece, elastic gasket (at E – column 10, lines 10-13 where E is described as having properties of yieldability therefore being “elastic”) defining an inner surface (inner surface at 12a) and an outer surface (outer surface at 67), the inner surface defining a bore (bore of E), the bore defining an axis (axis through E) therethrough, the gasket defining a first gasket end (end at 10a) and a second gasket end (end at 67), the gasket comprising:
a sealing band (at 12a, 67) positioned between the first gasket end and the second gasket end;
a pipe collar (at 66) extending in an axial direction from the sealing band towards the first gasket end, the pipe collar configured to directly contact an outer surface of a pipe length upon assembly with the pipe length (see contact next to 10a); and
a first stop lip (at 10a) extending radially inward from the pipe collar with respect to the axis of the gasket, the first stop lip defining a first lip height, a diameter of the bore of the gasket at the first stop lip being smaller than an outer diameter of the pipe length, the first stop lip thereby configured to limit movement of the pipe length in the axial direction, the first gasket end configured to extend axially past a terminal first end of the pipe length;
a gland (at 71) defining a bore defining an axis and positioned axially outward from the sealing band of the gasket with respect to the first gasket end with the mechanical joint restraint in an assembled condition, the axis (axis of 71) of the gland aligned collinearly with the axis of the gasket; and
a gripping ring (at 70) positioned between the gasket (at E) and the gland (at 72).

With regard to claim 2, and as seen in Figure 10, Wurzburger ‘374 discloses wherein an outer surface (surface at 18a) of the gripping ring (at 70) faces and is in direct contact with the bore of the gland (bore of 71 at 19a) with the mechanical joint restraint in the assembled condition.

With regard to claim 6, and as seen in Figure 10, Wurzburger ‘374 discloses wherein the gripping ring (at 70) is tapered in cross-section, a first portion (portion at 18a) of an outer surface of the gripping ring sloped with respect to a second portion (portion between 68 and 70).

With regard to claim 7, and as seen in Figure 10, Wurzburger ‘374 discloses wherein a first ring end (end at 18a) of the gripping ring (at 70) is vertical in cross-section and in facing contact with the sealing band of the gasket (vertical section at 18a facing sealing band at 67).

With regard to claim 8, and as seen in Figure 10, Wurzburger ‘374 discloses wherein the gasket (at E) further comprises a second stop lip (stop lip at 67) extending radially outward from a remaining portion of the gasket with respect to the axis of the gasket, the second stop lip defining a second lip height.

Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurzburger U.S. Patent No. 2,394,351.

With regard to claim 11, and as seen in Figure 3, Wurzburger ‘351 discloses a mechanical joint comprising:
a piping element (at B) comprising a flange (flange at B) and defining a socket (socket of B extending over 13);
a pipe length (at P) positioned inside the socket; and
a mechanical joint restraint securing the pipe length to the piping element, the mechanical joint restraint comprising:
a gasket (at 13) defining an inner surface (inner surface of 13) and an outer surface (outer surface of 13), the inner surface defining a bore (bore thru 13), the bore defining an axis (axis thru 13) therethrough, the gasket defining a first gasket end (end at 15 as seen in the corresponding part in Figure 2) and a second gasket end (end nearer Ra), the first gasket end extending axially past a terminal first end (end of P under 13) of the pipe length, the second gasket end positioned distal from the first end of the pipe length relative to the first gasket end, the gasket comprising:
a sealing band (at 13 as seen in the corresponding part in Figure 2) positioned between the first gasket end and the second gasket end; and
a first stop lip (at 15 as seen in the corresponding part in Figure 2) extending radially inward from a remaining portion of the gasket with respect to the axis of the gasket, the first stop lip defining a first lip height; and
a gland (at Na) defining a bore defining an axis and positioned axially outward from the sealing band of the gasket with respect to the first gasket end (wherein gland Na is positioned axially outward relative to the first gasket end at 15), the axis of the gland aligned collinearly with the axis of the gasket.

With regard to claim 12, and as seen in Figure 3, Wurzburger ‘351 discloses a gripping ring (at Ra) positioned between the gasket (at 13) and the gland (at Na), wherein an outer surface (outer surface of Ra facing gasket 13 and gland Na) of the gripping ring faces and is in contact with the bore of the gasket and the bore of the gland (as seen in Figure 10, the outer surface of Ra is in contact with both the bore of the gasket and the bore of the gland).

With regard to claim 14, and as seen in Figure 3, Wurzburger ‘351 discloses a gripping ring (at Ra) positioned between the gasket and the gland, wherein the gripping ring is tapered in cross-section, a first portion (first portion at 46) of an outer surface of the gripping ring sloped with respect to a second portion (second portion horizontally connected to 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzburger ‘374 in view of Saito et al U.S. Patent No. 6,019,396.

With regard to claim 3, Wurzburger ‘374 discloses the claimed invention but does not disclose that the gripping ring defines teeth and a ring bore defining an axis of the gripping ring, the teeth extending radially inward from the ring bore with respect to the axis of the gripping ring.  Saito et al teaches that a gripping ring (at 6 see Figure 1) can have teeth and ring bore where the teeth extend radially inward to elastically deform to bite into an outer surface of an inserted pipe to prevent disconnection (see column 8, lines 66-67 to column 9, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gripping ring have teeth and a ring bore where the teeth extend radially inward to elastically deform to bite into an outer surface of an inserted pipe to prevent disconnection as taught by Saito et al.

With regard to claim 5, Wurzburger ‘374 discloses the claimed invention but does not disclose that the gripping ring is a split ring defining two circumferential ends and a gap therebetween.  Saito et al teaches that a gripping ring (at 6 see Figure 1) can be a split ring defining two circumferential ends and a gap to elastically deform to bite into an outer surface of an inserted pipe to prevent disconnection (see column 8, lines 66-67 to column 9, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gripping ring be a split ring defining two circumferential ends and a gap to elastically deform to bite into an outer surface of an inserted pipe to prevent disconnection as taught by Saito et al.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzburger ‘374 in view of Furcoiu U.S. Patent Application Publication No. 2018/0306361.

With regard to claim 4, Wurzburger ‘374 discloses the claimed invention but does not disclose that the gasket, the gripping ring, and the gland are joined to each other with adhesive.  Furcoiu teaches that an adhesive can be used to form an attachment between elements and bond elements together (paragraph 102, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gasket, the gripping ring, and the gland be joined to each other with adhesive to form an attachment between elements and bond elements together as taught by Forcoiu.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzburger ‘351 in view of Saito et al U.S. Patent No. 6,019,396.

With regard to claim 13, Wurzburger ‘374 discloses a gripping ring (at Ra) positioned between the gasket (at 13) and the gland (at Na) but does not disclose that the gripping ring is a split ring defining two circumferential ends and a gap therebetween.  Saito et al teaches that a gripping ring (at 6 see Figure 1) can be a split ring defining two circumferential ends and a gap to elastically deform to bite into an outer surface of an inserted pipe to prevent disconnection (see column 8, lines 66-67 to column 9, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gripping ring be a split ring defining two circumferential ends and a gap to elastically deform to bite into an outer surface of an inserted pipe to prevent disconnection as taught by Saito et al.

Allowable Subject Matter
Claim 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 9, the prior art of record does not teach or suggest wherein the gasket further comprises a third stop lip extending axially outward from the second stop lip with respect to the axis of the gasket, the third stop lip positioned radially outward from a surface of the gland in combination with the mechanical joint restraint of claims 1 and 8.

With regard to claim 10, the prior art of record does not teach or suggest wherein the gland defines a first plurality of fastener holes configured to align with a first plurality of mounting openings defining a first pattern in a first piping element, the gland further defining a second plurality of fastener holes configured to further align with a second plurality of mounting openings defining a second pattern in a second piping element, the second pattern different from the first pattern, the gland interchangeably usable with either the first piping element or the second piping element in combination with the mechanical joint restraint of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Legris is being cited to show an example of the general mechanical state of the art.

Applicant's amendments to at least claims 1 and 11 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679